Citation Nr: 1705710	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO. 04-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for Reiter's syndrome from October 23, 2002, to June 11, 2013, and in excess of 60 percent since June 12, 2013.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, prior to March 29, 2007.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a July 2013 rating decision, the Appeals Management Center (AMC) granted an increased 60 percent disability rating for the Veteran's Reiter's syndrome, effective from June 11, 2013. The AMC then recertified the issues to the Board. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

Additionally, the Veteran filed a formal claim for a TDIU in October 2007. In June 2003 and March 2007, the Board determined that a claim for a TDIU was reasonably raised by the record in conjunction with the increased rating for a Reiter's syndrome disability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran was granted a TDIU in an October 2008 rating decision with an effective date of March 29, 2007.

In August 2006, the Veteran testified at a video-conference hearing before a Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of these claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. In April 2008, the Veteran also testified before a Decision Review Officer (DRO).

In February 2014, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.


FINDINGS OF FACT

1. The Veteran's Reiter's syndrome disability did not include weight loss and anemia productive of severe impairment of heath or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over a prolonged period from October 23, 2002, to June 11, 2013.

2. The Veteran Reiter's syndrome disability does not include constitutional manifestations associated with active joint involvement which is totally incapacitating but includes severely incapacitating exacerbations occurring, at worst, 4 or more times a year since June 12, 2013.

3. It was not factually ascertainable that the Veteran was precluded from employment due to service-connected disabilities prior to the assigned effective date of March 29, 2007.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for a Reiter's syndrome disability from October 23, 2002, to June 11, 2013, and in excess of 60 percent since June 12, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5002 (2016).

2. The criteria for an effective date earlier than March 29, 2007 for the award of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by April 2007 and September 2007 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The March 2003, July 2003, January 2008, November 2008, June 2013, December 2013, and February 2016 examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The VA examinations are responsive to the February 2014 Board remand directives and are adequate to decide the Veteran's claims on appeal. See Barr, 21 Vet. App. at 311. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased rating for Reiter's syndrome

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). The Veteran applied for an increased rating in an October 23, 2002 statement. The appeal period for this disability is from October 23, 2002, to June 11, 2013, and since June 12, 2013.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). However, pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that the disability ratings for his Reiter's syndrome disability should be rated higher than the assigned 40 percent rating from October 22, 2002, to June 11, 2013, and the currently-assigned 60 percent rating since June 12, 2013.

The Veteran's Reiter's syndrome is rated pursuant to DC 5009-5002. Under DC 5009, other types of arthritis are rated as rheumatoid arthritis. 38 C.F.R. § 4.71a, DC 5009. Hyphenated DCs are used when a rating under one DC requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27. 

Rheumatoid arthritis as an active process is assigned a 100 percent rating when there are constitutional manifestations associated with active joint involvement which are totally incapacitating. 38 C.F.R. § 4.71a, DC 5002. A 60 percent rating is assigned when there is less than criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a less number over prolonged periods. Id. A 40 percent rating is assigned when symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year. Id. For a 20 percent rating, one or two exacerbations a year in a well-established diagnosis must be evident. Id.

Chronic residuals such as limitation of motion or ankylosis are rated under the appropriate diagnostic codes for the specific joints involved. Where, however, the limitation of motion of the specific joint or joints involved is non-compensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002. A note to this provision states that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis. The higher evaluation is to be assigned. Id.

In an October 2001 VA medical record, the physician noted that the Veteran's Reiter's syndrome with recurrent uveitis was quiet and that the Veteran was not on medication for it. 

November 2002 VA medical records indicate that the Veteran complained of severe pain in his back and that his Reiter's disease resulted in vision problems which prevented him from driving at night. A VA ophthalmologist noted that he suspected glaucoma and that the Veteran's Reiter's syndrome was stable.

In a March 2003 VA examination report for joints, the Veteran stated that he had multiple joint problems that are migratory, that there is constant pain in his lower back, and that there is intermittent pain in his neck, knees, ankles, feet, and left forth finger. The examiner noted that the Veteran was treated for a systemic disease and that he had migratory joint conditions secondary to Reiter syndrome.

A physical examination revealed range of motion measurements for the neck were extension to 30 degrees, flexion to 40 degrees, lateral flexion to 20 degrees bilaterally, and rotation 7 degrees bilaterally. Range of motion measurements for the lower back were extension to 10 degrees, flexion to 80 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 10 degrees bilaterally. There was tenderness to the paracervical muscles, and tenderness to palpation of the spinous process and the paralumbar muscles with normal lordotic curve. There was no motor or sensory loss associated with the Veteran's neck and back. The Veteran's reflexes were normal. An examination of the right ankle revealed tenderness medially and laterally with range of motion to 5 degrees dorsiflexion, 40 degrees plantarflexion, pronation of 20 degrees, and supination of 10 degrees. Both ankles were stable medially and laterally. The left ankle was tender to palpation and the range of motion was zero degrees of dorsiflexion, 10 degrees of plantarflexion, pronation to 15 degrees, and supination to 5 degrees. The knees showed tenderness to palpation but no swelling or crepitation and were stable medially, laterally, anteriorly, and posteriorly. The range of motion measurements for the knees were zero degrees extension and 110 degrees of flexion. The examiner noted pain on full extension that was evidenced by the Veteran grimacing. The Veteran required assistance from both arms to rise from the chair and walked with a hesitant gait. The Veteran did not have gross swelling of the left forth finger but tenderness of the metacarpal phalangeal joint was noted. The Veteran was able to make a fist but there was pain with motion. The examiner's impression was multiple joint arthritis secondary to Reiter's syndrome.

In a March 2003 VA examination report for digestive conditions, the Veteran stated that had problems with his stomach for the past few years and was diagnosed with acid reflex. The Veteran's maximum weight in the previous year was 222 pounds and the record indicates that he was well developed and well nourished. The abdomen was without organomegaly or masses. The Veteran had diffuse tenderness throughout but no rebound tenderness. Bowel sounds were normoactive. Laboratory results revealed a positive Helicobacter pylori test but no anemia. The Veteran complained of daily "churning-like" pain and cramping. The Veteran indicated that he had to eat crackers first thing in the morning, that he had nausea or vomited daily, that he had daily heartburn, and that all food caused him problems. The Veteran asserted that a stomach condition was caused by his Reiter's syndrome medications. However, the Veteran reported not taking any medication for his Reiter's syndrome for the previous two to three years and that he took Naprosyn and Tylenol in the past but nothing at the time of examination. 

While the examiner noted that the Veteran had significant complaints of abdominal pain and weight loss, there were no abdominal complaints at the time he was seen at the hospital in November 2002. The Veteran stated that he lost 16 pounds in the four to six months prior to the examination but did not have anemia. The examiner opined that since the Veteran was not taking medications for Reiter's syndrome, he cannot relate the Veteran's current and continuous symptoms to medications for Reiter's syndrome.

In an April 2003 VA medical record, the physician noted the Veteran's history of Reiter's syndrome and that the Veteran had eye problems related to Reiter's syndrome. 

A July 2003 VA examination report indicates that there was no association between hypertension or irritable bowel syndrome and the Veteran's Reiter's syndrome etiologically.

September 2003 VA medical records reflect that the Veteran had insulin-dependent diabetes mellitus and eye pain.

In an October 2003 VA medical record, the Veteran complained of pain in the shoulders, lower back, and knees bilaterally. He stated that the pain was present all the time but was worse at night, which prevented him from sleeping well. The Veteran had some visual problems, night vision was poor, and he was told in the past that he had cataracts. There was a mild crepitus to flexion in the knees and shoulders with no indication of warmth of swelling of any joints or fever/chills. The physician indicated that there was no active inflammatory disease, that the pain was attributable to degenerative joint disease (DJD), and that there may also have been a non-organic component.

A January 2004 VA medical record indicates that the Veteran had a history of recurrent uveitis, arthritis, urethritis, and scaling on the bottoms of his feet. The physician's stated that the Veteran met the diagnostic criteria for Reiter's syndrome and alluded to an alternative diagnosis of Behcet's disease.

March 2004 VA medical records reflect that the Veteran's original diagnosis was Reiter's syndrome and that he had a history of uveitis and insulin-dependent diabetes mellitus. The Veteran had no joint swelling but complained of left knee pain and was not sleeping well at night despite taking Flexeril. The physician indicated that there was no synovitis of hands, wrists, elbows, knees, ankles or feet and that the Veteran had a normal range of motion of the left knee without effusion or warmth. The physician's impression was Reiter's syndrome with knee pain following an episode of giving way of the knee and ruled out internal derangement of the knee. An x-ray of the knee and referral to the orthopedist for evaluation was recommended. The physician opined that he did not think the Veteran's knee problem was due to Reiter's syndrome because there was no evidence of inflammation. The knee x-rays revealed no abnormalities. 

In September 2004 VA medical records, the Veteran complained of decreased strength throughout his body and aches in his lower back, neck, and hands, and stiffness in his back and knees that lasted an hour daily. The Veteran also reported that he had poor sleep due to pain and that he had decreased vision with eye soreness that lasted several days but did not have recent eye infections. A VA physician noted the Veteran's long history of diffuse joint pain, possible Reiter's syndrome versus Behcet's disease, a history of poorly controlled diabetes mellitus, lumbosacral pain and bilateral knee pain without swelling, no inflammatory symptoms, some eye puffiness but no features consistent with uveitis, no active synovitis, some lumbosacral spasms, and myofascial pain. 


Clinical examination showed no erythema or warmth and the Veteran had full range of motion of the bilateral hands, shoulders, elbows, and knees. Tenderness to palpation over the low back with paraspinal muscle spasm and pain with lateral flexion of the back were noted. A VA radiologist noted that the lumbosacral spine was well aligned, that there was narrowing of the disc spaces from L2-3 though L5-S1, that small spurs were seen at those levels, that there was no abnormal movement with flexion or extension and that no fractures were seen.

June 2005 VA medical records reflect that the Veteran complained of back and shoulder pain, occasional mild uveitic episodes monthly that lasted a few days, and that he had significant glare and near automobile accidents because of his cataracts. The records also indicate that the Veteran had a history of Reiter's syndrome, insulin-dependent diabetes mellitus, and impaired vision; including not being able to see at night. The physician's impression was photophobia, Reiter's syndrome and cataracts which affected daily living. 

The examiner noted the presence of a mild prominence of ulnar styloids, no clear synovitis, and that administration of Patrick's test caused pain in lumbar area bilaterally were noted. The Veteran arose slowly and braced his back during a physical examination. There was tenderness in the anterior chest, traps, forearms, and a slight limitation of motion in the left shoulder. X-rays of the anterior-posterior (AP) and lateral of the lumbosacral spine showed well preserved height of the lumbar vertebra and intervertebral disc space. Small marginal osteophyte were seen at L2-L3. The facet joints were well preserved and some sclerotic changes were seen in both sacroiliac joints. The physician noted minimal increased radiographic density at the inferior part of the right sacroiliac joint laterally, which may have indicated minimal degenerative arthritis change. The physician stated that other significant abnormality was not suspected and the remainder of the examination was within normal limits. X-rays of AP and oblique of both hands were also performed and revealed normal hands with no evidence of any other soft tissue or bony abnormality.

February 2006 VA medical records indicate that the Veteran had a history of Reiter's syndrome versus Behcet's vasculitis. The Veteran complained of morning stiffness and inflammatory pain in the low back. A physical examination showed no active synovitis but diffuse passive pain was present, especially in the sacroiliac. There were hyperkeratosis rashes over ventrum of the feet bilaterally. Laboratory work and x-rays were unrevealing except for old left sacroiliac sclerotic changes. The physician agreed with the impression of probable Reiter's syndrome relapse refractory to nonsteroidal anti-inflammatory drug (NSAID) only therapy. The Veteran stated in a phone call to the VA medical facility that he was experiencing muscle spasms. He stated that his spasms seemed to be worse after he began taking Seroquel but was experiencing the spasms prior to starting Seroquel. He had cramping in his arms and legs and had a knot underneath both arm pits for two weeks. 

In a September 2006 VA medical record, the physician stated that the Veteran asked him to complete a statement in support of claim (VA form 21-4138). The Veteran attempted to obtain an increased disability rating by linking his stomach/bowel problems with his Reiter's syndrome. However, the physician stated that the Veteran had a normal colonoscopy and an esophagogastroduodenoscopy revealed gastritis which was most likely due to nonselective nonsteroidal anti-inflammatory drugs for his Reiter's syndrome. Given the normal colonoscopy from 2005, the physician could not state that diarrhea and abdominal discomfort were related to Reiter's syndrome.

A December 2006 VA medical record indicates that the Veteran had a cataract extraction with intraocular lens implant procedure done on the right eye.

In a May 2007 VA medical record, the Veteran was noted to have complained that his feet pain was worse, that he had significant difficulty walking, and that he had poor vision. The record notes that the Veteran underwent lens implantation of the right eye and was still using prednisone drops locally. The Veteran did not have any recent flare-ups but complained of pain and dyspepsia multiple times. Morning stiffness was minimal and the Veteran denied any side effects from his medication. The physician found no active synovitis of the hands or other joints, multiple deformities of the feet, positive callus, and decreased sensations but no rashes. The physician's assessment was that Reiter's syndrome was a severe disease but there was no clear activity, except for the eyes. The Veteran did not require any other disease modifying antirheumatic drugs (DMARDs) and the physician instructed him to continue medications, Ultram/Tylenol, for pain control. 

A July 2007 VA medical record indicates that the Veteran had a successful cataract operation on his right eye in December 2006. The physician noted that cataracts were secondary from Reiter's syndrome, and that they caused cortical spoking and opacification of the posterior capsular which resulted in difficulty reading and night time driving.

In a January 2008 VA vision examination report, the Veteran complained of poor vision secondary to his Reiter's syndrome and trouble seeing at night. He stated that he had cataract and intraocular lens implant surgery in the right eye in December 2006. The Veteran had an increased cataract in the left eye with poor vision and had been recommended for cataract surgery in the left eye. The report indicates that the Veteran had a long history of intermittent uveitis associated with Reiter's syndrome with the last flare-up being in December 2006. The examiner's impression was decreased vision in the right eye due to long standing Reiter's syndrome and recurrent episodes of uveitis, decreased vision in the left eye due to cataract, posterior synechia and small pupil, and recurrent episodes of uveitis secondary to Reiter's syndrome. The physician opined that the decreased vision was secondary to the Reiter's syndrome, that the cataracts were likely due to repeated use of steroid medication to control flare-ups of uveitis, and therefore were secondary to Reiter's syndrome and its treatment. The severity of the eye condition was moderate in the right eye and severe in the left eye. The examiner further indicated that depending on the extent of the uveitis flare-up, it could possibly affect visual functioning.

In a January 2008 VA examination report for arthritis, following x-rays of the AP and lateral of both elbow joints, the examiner indicated that there was evidence of an osteophyte arising from the posterior aspect of the olecranon process on the right side, a small cystic area in the radial head on the right side which could have been due to an old injury, and that the AP fat pads and elbow joint space were preserved in both sides. Following x-rays of the AP lateral and oblique of both wrists, the examiner revealed that the radiocarpal joint, and intercarpal and carpometacarpal joints were well preserved bilaterally. There were no significant soft tissue or bony abnormalities. The examiner indicated that shoulders and knees were normal bilaterally. Following x-rays of the AP and lateral of both ankles, the examiner noted that the ankle mortis and subtalar joints were well preserved bilaterally, that there was evidence of a small plantar spur from the calcaneum on the left side, that there was flattening of the longitudinal arch bilaterally, and that there were some degenerative changes in the talonavicular joint on the left side.

In a January 2008 VA examination report for genitourinary, hypertension, and intestines, the examiner noted the Veteran's history of Reiter's syndrome with possible Behcet's disease. The examiner opined that there was no relationship of the Veteran's gastroesophageal reflux disease (GERD) or chronic kidney disease and Reiter's Syndrome. Further, the examiner stated that while the exact etiology of the erectile dysfunction was not clear, he did not find a relationship to Reiter's syndrome.

In a January 2008 VA orthopedic/skeletal examination report, the Veteran stated that his most recent attack of uveitis was in 2006 before the lens implant in his left eye. He complained of pain in both hands that caused him to have a weakened grip and prevented him from being able to cut vegetables while cooking. The Veteran also stated that he had cramps and burning in his feet, pain in his low back and knee which made it difficult to stand from a seated position, oral ulcers, and weight fluctuation; about a 5 pound range during a two year period. The Veteran also complained of trouble sleeping and constant flatulence and difficulty controlling his flatulence. The examiner opined that the Veteran's hypertension, gastrointestinal symptoms, and sleep disorder were not related to his Reiter's syndrome. The Veteran had an antalgic gait favoring his left foot. 

A joint examination was normal except for pain in the Veteran's low back on external rotation of the right thigh greater than the left thigh. There was decreased flexion of his right knee that was caused by pain but the Veteran was able to flex the knee greater than 135 degrees. Left knee flexion and ankle movement were normal bilaterally. The Veteran had bilateral pes planus and tenderness of the bottom of the feet, which appeared to be cutaneous. There was a small plantar spur from the calcaneum of the left heel and a small spur from the right olecranon process of the elbow. The examiner opined that the pain in the low back and tenderness of the bottom of the feet may be attributable to the Veteran's Reiter's syndrome. The cutaneous findings on the soles of the feet could be consistent with Reiter's syndrome but undoubtedly were complicated by diabetic peripheral neuropathy. Further, the examiner stated that calcaneal and olecranon spurs were likely related to Reiter's syndrome but did not appear to be causing symptoms. There was no evidence of joint inflammation and no stigmata of prior joint inflammation for any of the Veteran's joint complaints to be attributed to Reiter's syndrome apart from his low back. 

During a January 2008 VA joints examination, the Veteran was noted to have complained of pain in both shoulders, elbows, wrists, knees, and ankles, which was progressively getting worse. The Veteran stated that he had dull ache-type pain that was constant and affected his shoulders, elbows, and knees. The pain was moderate to severe with daily flare-ups and were provoked by a change in weather, or walking, standing, bending or lifting. The Veteran stated that he took hot baths, Tylenol, and Motrin for the pain which would last for an hour following the remedies. He stated symptoms of generalized weakness, and weakness in the shoulders, elbows, and wrists, and that he always had stiff joints and some swelling. The Veteran needed a cane to walk but was functionally independent in basic activities of daily living skills. The Veteran was able to take off and put on his shoes, socks, and clothes during the examination with some difficultly and extra time but was able to perform the tasks without assistance. It was noted that the Veteran was able to stand on both feet but was unable to stand his on toes and heels and was only able to squat halfway due to bilateral knee pain.

A physical examination of the knees indicated that there was no evidence of deformity and no effusion. There was occasional crepitus which was more severe on the left knee. Range of motion testing revealed flexion from 0 to 110 degrees to the right and 0 to 115 degrees to the left, no restriction on extension, and 0 degrees of extension of both knees. Stability tests showed no abnormal motion, Lachman and drawer tests, and the McMurray test were negative. Strength measurements for the quadriceps and hamstrings were 4/5 on both sides. The Veteran experienced pain through the passive range, particularly the extreme flexion of both knees which was exhibited by muscle guarding.

A physical examination of the ankles showed no deformity, no effusion, and no crepitus. The range of motion measurements were dorsiflexion 0 to 15 degrees on the right and 0 to 20 degrees on the left, and plantar flexion 0 to 40 degrees bilaterally. Pain was noted at the extreme range of plantar flexion on both ankles exhibited by muscle guarding.

There was no deformity or effusion in the shoulders. Crepitus was noticed on the right shoulder occasionally but not on the left. Range of motion testing revealed forward flexion was 0 to 150 degrees to the right and 0 to 160 degrees to the left, shoulder external rotation was 0 to 75 degrees to the right and 0 to 80 degrees to the left, and shoulder internal rotation was 0 to 80 degrees bilaterally. The Veteran complained of pain throughout the range, particularly on the passive range, which was exhibited by muscle guarding and grunting. Muscle strength testing measured 4/5 bilaterally.

The elbows upon examination showed no evidence of deformity, no crepitus, and no effusion. There was tenderness on both the olecranon process. Range of motion testing revealed flexion was 0 to 130 degrees on the right and 0 to 135 degrees on the left, forearm supination was 0 to 80 degrees bilaterally, forearm pronation was 0 to 70 degrees bilaterally. The Veteran experienced pain on supination and pronation of the elbow on the right more than on the left and exhibited muscle guarding.

An examination of the wrists revealed no evidence of deformity and no effusion; occasional crepitus on the left wrist, and tenderness along the joint line which was more prominent on the left side. Range of motion testing revealed dorsiflexion was 0 to 60 degrees on the right and 0 to 65 degrees on the left; palmar flexion 0 to 60 degrees on the right and 0 to 50 degrees on the left; radial deviation was 0 to 10 degrees on the right and 0 to 15 degrees on the left; and ulnar deviation was 0 to 30 bilaterally. The Veteran complained of pain at the tail end of the passive range, particular on the radical and ulnar deviation on both wrists. Strength testing measured 4/5 bilaterally. 

The Veteran was able to perform repetitive movement testing, between three to five repetitions, at all joints tested without any change in range of motion. The physician's impression was multiple joint arthritis secondary to Reiter's syndrome and a moderate to severe degree of multiple joint pain that compromised activities of daily living. The physician also noted that during a flare-up there could be significant alteration of range of motion of the joints tested with increased pain and decreased functional ability but he could not state the degree of change with any medical accuracy without resorting to mere speculation.

February 2008 VA medical records indicate that the Veteran had a history of Reiter's syndrome versus Behcet's vasculitis. His main complaint was lower back morning stiffness and inflammatory pain. The physician noted a history of recurrent oral ulcers and hyperkeratotic rash with ventral entesopathic foot pain. The uveitis was responsive to high potency topical steroids. A physical examination showed no active synovitis but showed diffuse passive pain especially in the sacroiliac. Hyperkeratosis rash was present over ventrum of the feet bilaterally.

March and April 2008 VA medical records indicate that the Veteran has a history of uveitis and cataract secondary to Reiter's syndrome. The Veteran underwent phacoemulsification and pupillary synechialysis of the left eye and the Veteran had not made a complaint at the time of follow up visits.

A July 2008 VA medical record reflects the Veteran's Reiter's syndrome with multiple episodes of severe uveitis, diabetes mellitus without retinopathy, pseudophakia in each eye since March 2008, and an attempt to suppress persistent cell in the left eye. 

In an October 2008 VA medical record, the physician noted the Veteran's Reiter's syndrome with recurrent episodes of conjunctivitis and iritis. The last episode of conjunctivitis lasted a day, 5 days before the visit. The Veteran had been prescribed  Acular for the past two months and did not have any other breakthrough episodes. The physician also noted the Veteran had diabetes mellitus without retinopathy.

In a November 2008 VA examination report, the VA examiner noted that the Veteran complained that his vision was blurred and that he had poor night vision. The report notes the Veteran's history of Reiter's syndrome and recurrent episodes of bilateral uveitis which was treated often with corticosteroid eye drops and sometimes prednisone. A dilated fundus examination revealed that the macula bilateral had a granular appearance and loss of foveal reflex; otherwise the examination was within normal limits. The examiner's impression was postoperative status cataract surgery with intraocular lens implant bilaterally and chronic recurrent uveitis/iritis bilaterally. The examiner opined that the reduced vision was related to the chronic recurrent inflammations of the inside of the eye, and that cataracts were most likely the result of the chronic use and need of prednisone oral steroids and frequent corticosteroid prednisolone acetate eye drops used for recurrent inflammation. 

In a December 2008 VA medical record, the Veteran complained of diffuse joint pains with symptoms that were worse in the neck and lower back. He stated that he had been taking tramadol and ibuprofen and denied significant morning stiffness. The record indicates no photophobia, blurry vision, or other visual changes and notes that the Veteran had a lens implantation. The physician noted that there was no active synovitis on examination, that erythrocyte sedimentation rate (ESR) was within normal limits, and that he doubted an active flare-up. The Veteran refused a Depo-Medrol injection and was given a trial of Lodine.
 
An April 2009 VA medical record reflects that the Veteran had a follow up visit for his Reiter's syndrome and that he reported overall improvement since starting Lodine. The Veteran had some mild diffuse joint pains primarily in the shoulders, neck, elbows, and feet. There were no active synovitis or flare ups of Reiter's syndrome but tenderness of the paracervical muscle was present. The physician noted that previous inflammatory markers were within normal limits and that he did not add DMARDs but will add Flexeril for myofascial pain.

In an August 2009 VA medical record, the physician indicated that the Veteran had a follow up visit for Reiter's syndrome. The Veteran was doing well and his myofascial pain was better with the addition of Flexeril. He had occasional morning stiffness but no flare-ups of his disease. He was taking Lodine as occasion required. The physician noted that there was no active synovitis and that there was tenderness of the paracervical muscles. The Veteran's Reiter's syndrome was stable off DMARDs and he was advised to continue taking Lodine only as occasion required and to continue Flexeril for myofascial pain. 

A February 2010 VA medical record reflects that Veteran had a follow up visit for his Reiter's syndrome and myofascial pain. The record also shows that the Veteran was doing very well, that he had stable joint symptoms, and that Flexeril helped with the back stiffness and tenderness. The Veteran was still taking Lodine as necessary. The physician noted that the Veteran was stable off DMARDs with no flare-ups of Reiter's syndrome or evidence for active disease.

In an April 2010 VA medical record, the physician noted that the Veteran's spouse reported that the Veteran was having worsening pain in his hips, back, and legs. The physician opined that this was a possible flare up of the Veteran's Reiter's syndrome and that he would send out a 2 week prednisone taper.

An August 2010 VA medical record indicates that the Veteran had a follow up visit for his Reiter's syndrome and myofascial pain. The Veteran reported doing very well and that he had a flare up in April 2010 which was resolved with a prednisone taper. The physician instructed the Veteran to continue to take Lodine and Flexeril as necessary.

A March 2011 VA medical record indicates that the Veteran had a follow up visit for his Reiter's syndrome and myofascial pain. The Veteran was doing very well, did not have significant joint pains, had some mild left hand cramping, did not have bouts of uveitis, and said that he did not need to use his prescribed Lodine or Flexeril medications. The physician noted that the Veteran was stable off DMARDs.

A June 2013 VA examination report indicates the Veteran reported worsening of his joint pain particularly in the back and upper neck, that he had poor sleep due to pain, and that he was on DMARDs in the past. He required continuous use of medication for his arthritis condition (Reiter's syndrome), specifically a muscle relaxer. The Veteran did not lose weight or have anemia due to the arthritis condition. The report indicated that the Veteran had pain in the cervical spine, thoracolumbar spine, and bilateral feet/toes and a limitation of joint motion in the cervical spine and left knee due to the arthritis condition. The Veteran's ophthalmological and skin and mucous membranes were systems that were involved, specifically the Veteran had a history of uveitis and oral ulcers. 

The examiner noted that the Veteran had exacerbations which were incapacitating 4 or more times a year that resulted in severe pain which lasted over a week. The Veteran was not totally incapacitated in the 12 months prior to the examination and did not require assistive devices as a normal mode of locomotion. X-rays performed on the cervical spine and lumbosacral revealed mild degenerative changes. 

In the December 2013 VA examination report, the physician noted that the Veteran reported more stiffness and pain in the neck and back, and bilateral shoulder pain that caused him to use a heating pad. The Veteran required continuous use of medication for his condition but did not lose weight or have anemia due to his arthritis condition. The Veteran experienced a limitation of joint movement in the hands/fingers bilaterally and reported decreased strength in his hands. The Veteran's arthritis did not involve any systems other than joints. The Veteran had exacerbations which were not incapacitating 4 or more times a year, specifically back pain, which lasted several days. The Veteran also had exacerbations which were incapacitating 4 or more times a year, specifically excruciating back pain lasting several days. The Veteran used a cane occasionally for balance for leg weakness. X-rays performed on the cervical and lumbar revealed degenerative changes with cervical spasm and mild degenerative changes with lumbar spasm. The examiner indicated that the Veteran had not worked in several years but when he was working, his arthritis pain made it difficult to stand and walk.

In a February 2016 VA examination report for non-degenerative arthritis, the Veteran reported diagnosis of Reiter's syndrome around 1979 and that he still had moderate joint pain and stiffness while using Enbrel. The Veteran stated that he had difficulty moving around and getting out of his car. The examination revealed that the Veteran required continuous use of medication but did not lose weight or have anemia productive of severe impairment of health due to the arthritis condition. The Veteran indicated that he had pain in the cervical spine, hands/fingers, and feet/toes attributable to the arthritis condition. There was limitation of motion in the bilateral hips and knees due but no joint deformities. 

The examiner noted that the ophthalmological system was affected with a history of uveitis but no uveitis flare-ups had occurred in over a year. The Veteran experienced non-incapacitating exacerbations with low back, hip, and feet pain, 4 or more times per year with the most recent non-incapacitating exacerbation occurring on the day of the examination. The duration of these non-incapacitating exacerbations was 3 to 4 days. The Veteran did not experience exacerbations which were incapacitating due to the arthritis condition. The Veteran's arthritis did not manifest by symptoms combinations productive of definite impairment of health objectively supported by examination findings. The examination report indicates that the Veteran uses a cane occasionally as an assistive device for a normal mode of locomotion and that the Veteran's arthritis condition did not cause any functional impairment of an extremity such that no effective function remained other than that which be equally well served by an amputation with prosthesis. X-rays performed of the lumbar and pelvis resulted in degenerative changes of the lumbar spine and some bilateral sacroiliitis.

In the February 2016 VA examination report for eye conditions, the examiner noted that bilateral iris synechia was a result of chronic recurrent iritis secondary to Reiter's syndrome and that glaucoma was as likely as not caused by the Veteran's recurrent Reiter's syndrome; iritis/arthritis.

In addition to the medical evidence above, in October 2002, June 2003, February 2004, May 2007 statements; a June 2006 statement through his representative; and August 2006 Board and April 2008 DRO hearing testimony, the Veteran asserted that his service-connected Reiter's syndrome had worsened since the initial grant of service-connection and felt that a 40 percent disability rating did not reflect the severity of his disability. He stated that hypertension, indigestion, stomach problems, acid reflux, diabetes type II, and irritable bowel syndrome were all medical conditions that he did not have until the recent progression of Reiter's syndrome. The Veteran asserted that he developed constant pain throughout his body and that his vision was affected because of Reiter's syndrome. The Veteran specifically stated that the March 2003 VA examination report revealed that during the examination, he moved stiffly with a hesitant gait, had to stop, and was in a great deal of pain. The Veteran argued that his ability to function normally was affected by his condition and that Reiter's syndrome has made his everyday life a difficult task.

In an April 2016 statement through his representative, the Veteran contended that his Reiter's syndrome warranted an evaluation in excess of 40 percent disabling prior to June 11, 2013 and in excess of 60 percent thereafter due to symptoms such as constant pain throughout his body. The Veteran asserted that the pain and residual symptoms associated with Reiter's syndrome are totally incapacitating and have been severe since 1995. The Veteran contended that the severity of his symptoms warranted a higher evaluation since 2003.

In May 2007 statements, the Veteran's stepdaughter, wife, and brother stated that the Veteran had been ill and in pain for a long time. The statements indicate that the Veteran walked with a limp and had trouble walking or standing for long periods of time. The Veteran had stomach problems which caused him to either vomit or have diarrhea following meals and he had vision problems which prevented him from driving at night and trouble with bright lights. The Veteran also had problems sleeping at night due to pain.

The lay statements from the Veteran, his wife, stepdaughter, and brother, mention symptoms and diagnoses, such as pain, stomach problems, vomiting/nausea and bowel issues, trouble walking, vision problems, hypertension, indigestion, acid reflux, diabetes, which are largely similar to those noted in the VA medical records and VA examinations described above. The Veteran's gastritis disorder and chronic anterior uveitis are both service connected disabilities associated with Reiter's syndrome that the Veteran is currently being compensated for at 10 percent and 30 percent disabling respectfully. In a March 2003 VA examination report, the examiner opined that since the Veteran was not prescribed medications for Reiter's syndrome, he cannot relate the Veteran's abdominal discomfort and stomach problems to medications for Reiter's syndrome. A July 2003 VA examination report indicates that there was no association between hypertension and irritable bowel syndrome to the Veteran's Reiter's syndrome etiologically. In a September 2006 VA medical record, the physician indicated that given the Veteran's normal colonoscopy from 2006, he could not say that diarrhea and abdominal discomfort were related to Reiter's syndrome. A January 2008 VA examination report indicates that there was no evidence of joint inflammation and no stigmata of prior joint inflammation for any of the Veteran's joint complaints to be attributed to Reiter's syndrome apart from his low back. Also, the examiner opined that the Veteran's hypertension, gastrointestinal symptoms, and sleep disorder were not related to his Reiter's syndrome. 

The evidence indicates that between October 23, 2002, and June 11, 2013, the Veteran did not have weight loss and anemia productive of severe impairment of health. A March 2003 VA examination report shows that Veteran experienced weight loss of 16 pounds in the 4 to 6 months prior to the examination. While the Veteran experienced weight loss, the examination report indicates that the Veteran did not have anemia and a higher disability rating based on weight loss and anemia productive of severe impairment of health between October 23, 2002, and June 11, 2013 is not warranted.

The Veteran also did not experience severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods between October 23, 2002, and June 11, 2013. The Veteran complained of severe back pain in November 2002 and during the March 2003 VA examination, the Veteran complained of multiple joint problems that are migratory and pain in his lower back, neck, knees, ankles, feet, and left finger. In an October 2003 VA medical record, the Veteran complained of pain in the shoulders, lower back, and knees. The physician indicated that there was no indication of warmth or swelling of any joints or fever/chills and that the pain was attributable to DJD. In March 2004, the Veteran complained of left knee pain as indicated by VA medical records. The physician opined that this knee pain was not due to Reiter's syndrome because there was no evidence of inflammation. The Veteran complained of pain in his lower back, neck, and hands in September 2004 VA medical records. These records indicate that the Veteran did not have erythema or warm and had full range of motion bilaterally of the hands, shoulders, elbows, and knees. In June 2005 VA medical records, the Veteran complained of back and shoulder pain, muscle spasms, and cramping in his arms and legs. The Veteran complained of pain in his feet in May 2007 VA medical records. 

During a January 2008 VA examination, the Veteran complained of pain in the bilateral shoulders, elbows, wrists, knees, ankles, and hand which caused a weakened grip. The Veteran stated that when he experienced pain, he would take hot baths, Tylenol, and Motrin, which alleviated the pain within an hour. In a December 2008 VA medical record, the Veteran reported pain in his neck and lower back and stated that he was taking tramadol and ibuprofen to control the pain and that he did not have significant morning stiffness. An April 2009 VA medical record reflects that the Veteran had some mild diffuse joint pains primarily in the shoulders, neck, elbows, and feet. In August 2009, February 2010, August 2010, March 2011 VA medical records, the Veteran reported doing well without significant joint pains. The physicians noted that the Veteran's Reiter's syndrome was stable off DMARDs. As mentioned above, between October 23, 2002, and June 11, 2013, the Veteran's Reiter's syndrome manifested in joint pain but there is no indication that the pain complained about amounted to the level of a severely incapacitating exacerbation. Therefore, an increased disability rating for Reiter's syndrome in excess of 40 percent between October 23, 2002, and June 11, 2013, is not warranted.

Since June 12, 2013, the Veteran had severely incapacitating exacerbations occurring, at worst, 4 or more times a year as indicated. During the same period, the Veteran did not have constitutional manifestations associated with active joint involvement which were totally incapacitating. In the July 2013 VA examination report, the examiner noted that the Veteran had incapacitating exacerbations 4 or more times a year that resulted in severe pain which lasted over a week. Further, the Veteran had exacerbations which were not incapacitating 4 or more times a year lasting 3 to 4 days which were painful but more tolerable. The examination report indicates that the Veteran did not require assistive devices as a normal mode of locomotion and was not totally incapacitated in the 12 months prior to the examination. The December 2013 VA examination report reflects that the Veteran had exacerbations which were not incapacitating 4 or more times a year, specifically back pain which lasted several days. The Veteran also had incapacitating exacerbations 4 or more times a year, specifically excruciating back pain lasting several days. The Veteran required the use of a cane occasionally to as an assistive device as a normal mode of locomotion but did not have constitutional manifestations associated with active joint involvement which were totally incapacitating. In the February 2016 VA examination report, the examiner noted that the Veteran required continuous use of medication for his arthritic condition but did not lose weight or have anemia productive of severe impairment of health. The Veteran experienced non-incapacitating exacerbations 4 or more times per year with low back, hip, and feet pain which lasted 3 to 4 days. However, the Veteran did not experience exacerbations which were incapacitating due to the arthritis condition. The record does not support a finding that the Veteran had constitutional manifestations with active joint involvement which were totally incapacitating, since June 12, 2013. Thus, an increased disability rating for a Reiter's syndrome disability in excess of 60 percent is not warranted since June 12, 2013.

The Board has considered the Veteran's disability under the General Rating Formula for Diseases and Injuries of the Spine. The Veteran's disability was rated at 40 percent disabling since prior to June 11, 2013, and at 60 percent disabling since June 12, 2013. For higher disability ratings, the Veteran must exhibit unfavorable ankyloses of the entire thoracolumbar spine for 50 percent disabling or unfavorable anklylosis of the entire spine for 100 percent disabling. The record does not indicate any anklylosis present. There is no medical evidence of record to warrant the assignment of a higher evaluation under any applicable DC and the Veteran cannot be compensated twice for the same symptomatology. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14. The ratings for the active process under DC 5002 will not be combined with the residual ratings for limitation of motion or ankylosis and the higher rating is assigned. See 38 C.F.R. § 4.71a DC 5002 Note.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but a higher rating is not warranted for the Veteran's disability picture. In an April 2016 statement, the Veteran contended that his Reiter's syndrome disability is more disabling than the current evaluations reflect. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. In the January 2008 VA examination, the examiner that during a flare-up there could be significant alteration of range of motion of the joints tested with increased pain and decreased functional ability but he could not state the degree of change with any medical accuracy without resorting to mere speculation. The Veteran reported flare-ups daily but stated that he took hot baths, Tylenol and Motrin for the pain and that it would be alleviated in the hour following the self-treatment. The Veteran was able to perform repetitive movement testing, between three to five repetitions, at all joints tested without any change in range of motion or additional functional loss. In the June 2013, December 2013, and February 2016 VA examinations, the VA examiners considered pain and functional loss in determining the number of times a year the Veteran experienced both non-incapacitating and incapacitating exacerbations. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture. 

The preponderance of the evidence is against the claim for higher disability ratings for a Reiter's syndrome disability. The record does not indicate weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods from October 23, 2002, and June 11, 2013, or constitutional manifestations associated with active joint involvement which are totally incapacitating since June 12, 2013. Accordingly, the benefit-of-the-doubt rule does not apply, and an increased disability rating in excess of 40 percent for a Reiter's syndrome disability from October 23, 2002, and June 11, 2013, and an increased disability rating in excess of 60 percent since June 12, 2013 is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's musculoskeletal disabilities and headaches disability, together and separately, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Reiter's syndrome disability resulted in pain, stiffness, and tenderness; which is encompassed in DC 5002 as symptom combinations productive of definite impairment of health from October 23, 2002, and June 11, 2013, and the Veteran's severely incapacitating exacerbations occurring 4 or more times a year is reflected in the disability picture since June 12, 2013. In addition, the Veteran was granted service connection for GERD/gastritis as secondary to the Reiter's syndrome disability. The disability also causes eye problems which the Veteran is service connected for as chronic anterior uveitis following cataract surgery as secondary to Reiter's syndrome. The Veteran also has a mood disorder which is associated with Reiter's syndrome that he is service connected for. The Veteran does not report any symptoms associated with his disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, 4.79, 4.114; DCs 5002, 6029, 7346; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record does not suggest that the collective or combined effect of more than one service-connected disabilities, including mood disorder, chronic anterior uveitis, fractured heel in the left foot, GERD/gastritis, and residuals of left ankle injury, present an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the Reiter's syndrome disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

Earlier effective date for TDIU

The Veteran filed a formal claim for TDIU in October 2007. The Board determined that a claim for TDIU was also reasonably raised by the record in conjunction with the increased rating for a Reiter's syndrome disability in June 2003 and March 2007. See Rice, 22 Vet. App. at 447. The Veteran contends that an effective date earlier than March 29, 2007 is warranted for the grant of a TDIU.

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether a veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). A veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply. See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000). The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(o). An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400(o)(1), (2). Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable. As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 5107.

The Veteran first met schedular criteria for TDIU on October 28, 2002. At that time the Veteran had service-connected disabilities which included Reiter's syndrome at a 40 percent disability rating, chronic anterior uveitis secondary to Reiter's syndrome at a 20 percent disability rating, and GERD/gastritis secondary to Reiter's syndrome at a 10 percent disability rating. Disability rating percentages of 40, 20, and 10, combine to total 57 percent and is rounded up the nearest number divisible by 10, or 60 percent. See 38 C.F.R. § 4.25(a), Table I. These disabilities are the result of a common etiology and therefore can be combined as one disability for the purposes of a TDIU, resulting in one disability at 60 percent. See 38 C.F.R. §§ 3.341(a), 4.16(a)(2).

In a November 2002 VA medical record, the Veteran stated that he was distressed because he was unable to do things he wanted to do such as finish his college education and perform everyday activities. The Veteran complained that he was in severe pain. The physician noted the Veteran's Reiter's syndrome which resulted in vision problems which prevented the Veteran from driving at night. The Veteran's brother assisted him with transportation after dark. The Veteran last held a job in 2000 as a medical technician. The physician noted that the based on past accomplishments, language usage and complexity of thought processes, the Veteran's intelligence appeared to be average. The Veteran was able to present a logical and well considered problem-solving discussion. 

In a June 2003 statement, the Veteran stated that he had not worked in several years due his constant medical problems and treatment. The Veteran indicated that his medical condition had constantly changed in the previous years and that the development of Reiter's syndrome caused constant pain throughout his body and vision issues which sometimes slowed his daily activities. The Veteran also noted digestive system issues, hypertension, and Diabetes type II and stated that his medical issues limited his everyday life including having to leave his school term early.

A September 2004 VA medical record reflects that the Veteran complained of decreased strength throughout his body, specifically that his lower back, neck, and hands had been aching. The Veteran complained of morning stiffness of the back and knees that lasted an hour daily and decreased vision. The Veteran reported poor sleep due to pain and typically slept 5 hours a night. The Veteran seldom took Tylenol for pain. He reported an active lifestyle with bicycle riding and walking.

An October 2004 VA medical record indicates that the Veteran had full range of motion of the hands, shoulders, elbows, and knees with no erythema or warmth. Tender to palpation was exhibited over the low back with paraspinal muscle spasm noted and pain was experienced with lateral flexion of the back. The Veteran did not have atrophy or fasciculations and his strength was normal in the bilateral upper and lower extremities. 

During the April 2006 Board hearing, the Veteran testified that his last job was a medical technician in 1999 and that he was unable to maintain a job because of his Reiter's disease. The Veteran stated that he was able to perform day-to-day activities such as household chores sometimes but his niece and sister lived next door to him so they did most of it for him. The Veteran reported that he was able to cook but he did not do any work outside and that his brother maintained the yard. The Veteran testified that he had trouble reading out of his right eye which was blurry in the mornings. The Veteran reported being active in the past but needed to rest often because of soreness and stiffness from Reiter's disease.

In a March 29, 2007 statement, the Veteran filed a claim for service connection for depression as secondary to his Reiter's syndrome. Further, the Veteran stated that he was "at home convalescing."

In the May 2008 VA examination report for mental disorders, the examiner noted that the Veteran had a diagnosis of psychosis on July 31, 2007, and a diagnosis of depression on March 08, 2006. The Veteran had a Global Assessment Function score of 42. The VA examiner stated that the Veteran was already severely disabled due to his medical condition and the psychiatric condition also contributed to the Veteran's unemployability. The Veteran was unable to function in social settings and continued to have chronic medical problems. The examiner opined that the cause for mood disorder with major depressive-like episodes and psychotic disorder with hallucinations was directly a result of the Veteran's Reiter's syndrome. 

The Board has considered the opinions of the VA examiners and physicians; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). An effective date for TDIU earlier than March 29, 2007, will be denied. In a November 2002 VA medical record, the Veteran complained of severe pain and stated that he was unable to finish his college education and perform everyday activities. The physician noted that the Veteran's intelligence appeared to be average and was able to present a logical and well considered problem-solving discussion. In June 2003, the Veteran stated that in addition to Reiter's syndrome, he had digestive system issues, hypertension, and Diabetes type II; which are not service-connected disabilities. The Veteran stated that his medical issues limited his everyday life but based on his statements, it is not possible to distinguish which disability or combination of disabilities actually caused his unemployability. 

In a September 2004 VA medical record, the Veteran indicated that he had an active lifestyle with bicycle riding and walking. He reported that he seldom took Tylenol for pain. In an October 2004 VA medical record, the Veteran had full range of motion of the hands, shoulders, elbows, and knees and normal strength in the bilateral upper and lower extremities. The Veteran testified that he was able to perform his day-to-day activities with some help but did not work on the outside of his house in the April 2006 Board hearing. He also testified that he had trouble reading out his right eye. The medical evidence and lay statements are not indicative that the Veteran's physical limitations alone prevented him from obtaining or maintaining gainful employment prior to March 29, 2007. 

In the May 2008 VA examination report, the examiner opined that the Veteran was severely disabled due to his medical conditions and that his psychiatric condition also contributed to his unemployability. The Veteran had a Global Assessment of Function score of 42 which indicated severe impairment in social and social functioning. The medical evidence indicates that a combination of the Veteran's service-connected physical disabilities and mental disorders are attributable to the Veteran's unemployability. While the Veteran was diagnosed with depression on March 08, 2006, an earlier effective date is not applicable because at this date the Veteran was not in receipt of service connection for his mood disorder disability, which encompasses his depression. Only service-connected disabilities can be considered in the evaluation of TDIU. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363. The Veteran filed a claim for service connection for depression as secondary to Reiter's syndrome on March 29, 2007. The mood disorder disability was granted with an effective date of March 29, 2007, which is no earlier than the effective date of the TDIU. The preponderance of the evidence is against the claim for a TDIU due to service-connected disabilities, prior to March 29, 2007, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 40 percent for a Reiter's syndrome disability from October 23, 2002, to June 11, 2013, and a disability rating in excess of 60 percent since June 12, 2013, is denied.

An effective date earlier than March 29, 2007 for TDIU due to service-connected disabilities is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


